                                                                 NATALIE L. WINSLOW, ESQ.
                                                            1    Nevada Bar No. 12125
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: natalie.winslow@akerman.com
                                                                 Email: tenesa.powell@akerman.com
                                                            7
                                                                 Attorneys for Carrington Mortgage Services, LLC
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 CARRINGTON          MORTGAGE         SERVICES,       Case No. 2:16-cv-01780-JCM-PAL
                      LAS VEGAS, NEVADA 89134




                                                            12   LLC;
AKERMAN LLP




                                                            13                                Plaintiff,              STIPULATION AND ORDER FOR
                                                                 vs.                                                  DEADLINE   TO  FILE  RENEWED
                                                            14                                                        MOTIONS FOR SUMMARY JUDGMENT
                                                                 MONTECITO     VILLAGE     COMMUNITY
                                                            15   ASSOCIATION; NEVADA ASSOCIATION                      (FIRST REQUEST)
                                                                 SERVICES; PREMIER ONE HOLDINGS,
                                                            16   INC.; DOE INDIVIDUALS I-X, inclusive, and
                                                                 ROE CORPORATIONS I-X, inclusive,
                                                            17
                                                                                              Defendants.
                                                            18
                                                                          Carrington Mortgage Services, LLC (Carrington), Montecito Village Community
                                                            19
                                                                 Association (Montecito), and Premier One Holdings, Inc. (Premier One), hereby stipulate and
                                                            20
                                                                 agree as follows:
                                                            21
                                                                          On July 7, 2017, this court granted Montecito and Premier One's motions for summary
                                                            22
                                                                 judgment and denied Carrington's motion for summary judgment [ECF No. 38]. Carrington filed a
                                                            23
                                                                 notice of appeal to the United States Court of Appeals for the Ninth Circuit on August 3, 2017. On
                                                            24
                                                                 May 6, 2019, the Ninth Circuit issued an order stating that it had recently held that the Nevada
                                                            25
                                                                 statutory scheme that grants a homeowners association a lien with super-priority status is no longer
                                                            26
                                                                 controlled by the analysis in Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832 F.3d 1154
                                                            27
                                                                 (9th Cir. 2016) in light of the Nevada Supreme Court's decision in Bank of America, N.A. v. SFR
                                                            28

                                                                 49740112;1
                                                                     Case 2:16-cv-01780-JCM-PAL Document 49 Filed 08/19/19 Page 2 of 2




                                                            1    Investments Pool, LLC, 427 P.3d 113 (Nev. 2018). Because the instant case raises similar issues and

                                                            2    procedural posture, the Ninth Circuit was inclined to vacate the district court's decision and remand

                                                            3    for further consideration. No objections were filed, and the case was remanded on July 18, 2019

                                                            4    [ECF No. 45] for further proceedings.

                                                            5             Based on the remand, the parties stipulate that re-filing summary judgment motions is

                                                            6    appropriate and agree summary judgment briefs shall be due September 16, 2019.

                                                            7             DATED this 19th day of August, 2019.

                                                            8
                                                                 AKERMAN LLP                                          MORRIS LAW CENTER
                                                            9
                                                                 /s/ Tenesa S. Powell                                 /s/ Timothy Wiseman
                                                            10   NATALIE L. WINSLOW, ESQ.                             SARAH A. MORRIS, ESQ.
                                                                 Nevada Bar No. 12125                                 Nevada Bar No. 8461
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   TENESA S. POWELL, ESQ.                               TIMOTHY A. WISEMAN, ESQ.
                                                                 Nevada Bar No. 12488                                 Nevada Bar No. 13786
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 1635 Village Center Circle, Suite 200                5450 W. Sahara Avenue, Suite 330
AKERMAN LLP




                                                            13   Las Vegas, NV 89134                                  Las Vegas, NV 89146

                                                            14   Attorneys for Carrington Mortgage Services, LLC      Attorney for Premier One Holdings, Inc.

                                                            15   ALVERSON, TAYLOR, MORTENSEN & SANDERS
                                                            16
                                                                 /s/ Kurt Bonds
                                                            17   KURT R. BONDS, ESQ.
                                                                 Nevada Bar No. 6228
                                                            18   6605 Grand Montecito Parkway, Suite 200
                                                                 Las Vegas, NV 89149
                                                            19

                                                            20   Attorneys for Montecito Village Community
                                                                 Association
                                                            21
                                                                                                              ORDER
                                                            22
                                                                          IT IS SO ORDERED:
                                                            23
                                                                                                      _________________________________________
                                                            24
                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                            25
                                                                                                              August 29, 2019
                                                            26                                        DATED: _________________________________
                                                            27

                                                            28
                                                                                                                 2
                                                                 49740112;1
